DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-3, 5-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2018/0222255 A1), in view of Riches (US 3,556,190), in view of Isobe et al (EP 2033814 B1).
Maehara discloses a heavy-duty tire having an aspect ratio of 80% or less, see [0011] – (corresponds to the claimed 65% or less). A tread portion 2; a pair of bead portions 4; a carcass 6 extending from one of the bead portions to the other one of the bead portions via the tread portion; and a belt layer 7 arranged inside the tread portion. 
The belt layer 7 includes a plurality of belt cords arranged obliquely at angles with respect to the tire circumferential direction, a pair of outer ends in a tire axial direction of the belt layer are each positioned axially outside a respective one of the shoulder circumferential grooves, see figure below.
[AltContent: arrow][AltContent: textbox (Pair of outer ends)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And a belt half width from a tire equator to one of the outer ends of the belt layer is 55% or more and 85% or less and 60% or more and 80% or less of a carcass half width.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Belt half width)][AltContent: arrow][AltContent: textbox (carcass at a maximum tire width position)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[AltContent: arrow]
The carcass half width being a distance in the tire axial direction from the tire equator to the carcass at a maximum tire width position in an axial half of the tire.
And Maehara further discloses the tread portion includes a plurality of circumferential grooves 10 extending continuously in a tire circumferential direction, the circumferential grooves include a pair of shoulder circumferential grooves 10 and at least one crown circumferential groove 10 arranged between the shoulder circumferential grooves. 

    PNG
    media_image3.png
    394
    749
    media_image3.png
    Greyscale


The crown circumferential grooves having a narrower width than the shoulder circumferential grooves.
While Maehara discloses the widths of the narrow grooves are set based on conventional manners; it does not explicitly disclose the narrow groove is intended to close when in the contact patch; or that the belt cords are formed of metal. However, it is extremely well-known and conventional in the art to form pneumatic tires with grooves that close when the tread portion is in the contact patch and for the belt layer cords to be formed of metal. 
Regarding claims 1, 9-10, As to the tire being a pneumatic tire: Maehara discloses its invention is suitable for use as a heavy-duty tire. And under the broadest reasonable interpretation afforded the examiner this includes a pneumatic tire as there is no structure within the prior art nor written description that would preclude Maehara's heavy-duty tire from being used as a pneumatic heavy-duty tire. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire as claimed since: Riches discloses a tire suitable for truck and giant-sized pneumatic tires. And where it is appreciated that great advantage is obtained from the provision of narrow circumferential grooves in the unworn tire since they tend to close together as they enter the contact patch and when under sufficient load actually lie in abutment to provide a mutual support for the ribs on each side of the grooves, in the ground-contacting patch of the tire and so reduce the tread-wearing action. Thus, both good drainage in worn and unworn conditions is obtained together with a low rate of wear, see Col 1 lines 50-61. Additionally, Isobe discloses a pneumatic tire suitable for use as a heavy-duty tire. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The tire being configured to have a belt layer whose cords are formed of steel and have a ply whose width is set within a range from 60% to 75% of a carcass section width CW; and has no other reinforcing member – (meets the claimed belt half width from a tire equator to one of the outer ends of the belt layer is 55% or more and 85% or less of a carcass half width, the carcass half width being a distance in the tire axial direction from the tire equator to the carcass at a maximum tire width position in an axial half of the tire), see [0017] – [0018]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, modified Maehara discloses a distance in the tire axial direction from the tire equator to a groove center of each of the shoulder circumferential grooves is approximately 50% of the carcass half width, see figure below.
[AltContent: textbox (Carcass half width)][AltContent: arrow][AltContent: textbox (distance in the tire axial direction from the tire equator to a groove center of each of the shoulder circumferential grooves)][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: connector]
[AltContent: connector]
Meets the claimed distance in the tire axial direction from the tire equator to a groove center of each of the shoulder circumferential grooves is 40% or more and 60% or less of the carcass half width. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 3, 17, modified Maehara discloses two crown circumferential grooves are provided between the shoulder circumferential grooves, see Maehara FIG. 4;
[AltContent: arrow][AltContent: textbox (Groove centerline distance)][AltContent: arrow][AltContent: textbox (Distance from equator to groove centerline)][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

And with guidance provided by the Maehara FIG. 4 and FIG. 1 above, the two crown circumferential grooves are arranged between the shoulder circumferential grooves so as to sandwich the tire equator, and a distance in the tire axial direction from the tire equator to a groove center of each of the crown circumferential grooves is 10% or more and 20% or less of the carcass half width.
Regarding claims 5-8, 11-14, modified Maehara discloses the belt plies 7 include a first belt ply 7A, a second belt ply 7B, a third belt ply 7C, and a fourth belt ply 7D layered in this order from inside to outside in the tire radial direction, and the belt cords included in the first belt ply have an angle of 45° - 75° with respect to the tire circumferential direction which is larger than each of angles of the belt cords included in the second to fourth belt plies which are 10° - 35° with respect to the tire circumferential direction, see Maehara FIG. 1, [0033].

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

And where with guidance provided by the figures: each of the second to fourth pelt plies, a ply half width from the tire equator to each of ply outer ends in the tire axial direction is 110% or more and 170% or less of a distance in the tire axial direction from the tire equator to a groove center of each of the shoulder circumferential grooves, see figure above; and where the first belt ply 61 has a first belt half width as the belt half width thereof, and the first belt half width is 65% or more and 80% or less of the carcass half width, wherein the second belt ply 62 has a second belt half width as the belt half width thereof, and the second belt half width is 75% or more and 85% or less of the carcass half width, wherein the third belt ply 63 has a third belt half width as the belt half width thereof, and the third belt half width is 65% or more and 80% or less of the carcass half width, wherein the fourth belt ply 64 has a fourth belt half width as the belt half width thereof, and the fourth belt half width is 50% or more and 70% or less of the carcass half width, see Fig. 1.
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims, 18-20, modified Maehara discloses each of the shoulder circumferential grooves and the or each crown circumferential groove extend in a zigzag manner, see [0037], and a minimum distance in the tire axial direction between one of the shoulder circumferential grooves and the crown circumferential groove or one of the crown circumferential grooves adjacent thereto is larger than a maximum distance between adjacent outer ends of the belt plies included in the belt layer, clearly depicted in FIG. 6; and taking an amplitude amount in the tire axial direction of a groove center line “as a distance from the centerline of the crown circumferential groove to one edge of the crown circumferential groove”. Then in a tread plan view, each crown circumferential groove has an amplitude that is smaller than a distance in the tire radial direction from the bottom of each crown circumferential groove to the belt layer, see FIG. 1; and wherein an amplitude (as defined above) amount in the tire axial direction of a groove center line of each of the shoulder circumferential grooves in the tread plan view is larger than a distance in the tire radial direction from the bottom of each of the shoulder circumferential grooves to the belt layer, see FIG. 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2018/0222255 A1), in view of Riches (US 3,556,190), in view of Isobe et al (EP 2033814 B1) as applied to claim 1 above, and further in view of Fukuda (US 2021/0370723 A1).
Regarding claim 4, modified Maehara does not explicitly disclose the belt cords are arranged in the same direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire in the claimed manner since: Fukuda discloses a pneumatic tire suitable for improving heel and toe wear resistance the problem being particular to heavy-duty tires, see [0005] – [0006]. And configures the tire to have a belt layer 7 whose four layers have cords which are inclined in the same direction and have at least one pair being crossed belts, see FIG. 1, [0037] – (construed as belt layer 7 incudes a plurality of belt plies 71-74 overlaid in a tire radial direction, in each of the belt plies, the belt cords are arranged obliquely to the same side with respect to the tire circumferential direction, and at least one pair of the belt plies 72, 73 adjacent to each other in the tire radial direction are overlaid so that the belt cords of one of the belt plies of the pair intersect with the belt cords of the other one of the belt plies of the pair).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2018/0222255 A1), in view of Riches (US 3,556,190), in view of Isobe et al (EP 2033814 B1) as applied to claim 1 above, and further in view of Hayashi (US 2022/0097461 A1).
Regarding claims 15-16, modified Maehara does not explicitly disclose the claimed groove widths. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire in the claimed manner since: Hayashi discloses a pneumatic tire suitable for providing low rolling resistance performance, uneven wear resistance performance, and wet braking performance in heavy-duty tires, see [0003] – [0004]. And configures the tire to have shoulder main grooves 2m – (corresponds to shoulder circumferential grooves) whose groove widths are set 5.0 mm or more – (meets the claimed 6.0 mm to 16.0 mm); and circumferential narrow groove 2s – (corresponds to crown circumferential grooves) whose groove width are set from 0.5 mm – 3.0 mm or less – (meets the claimed 1.0 mm or more and 3.0 mm or less), see [0026]. Hayashi discloses with such a configuration the groove area of the tread portion center region is reduced. Accordingly, this is advantageous in that the rigidity of the tread portion center region increases, and the rolling resistance of the tire is reduced, and additionally, the uneven wear resistance performance of the tire improves, see [0096].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749